Citation Nr: 0410516	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected right 
ankle disability, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Ashley, Law Clerk




INTRODUCTION

The veteran had active military service from August 1989 through 
July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 rating decision of the RO.  

In a January 2003 rating decision, the RO assigned an increased 
schedular rating of 30 percent for the service-connected right 
ankle disability, effective on April 27, 2000.  



FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been obtained.  

2. The service-connected right ankle disability is not shown to be 
productive of more than severe overall disablement or marked 
deformity; neither loss of use nor ankylosis due to functional 
limitation due to pain is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected right ankle disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.63, 4.71a including Diagnostic Codes 
5270, 5271, 5284 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for rating 
purposes.  

Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  

The treatment reports show that the veteran has been treated for 
progressive pain, weakness and instability of the right ankle.  
The ankle problem started in 1991 during a field exercise.  The 
service medical records reveal that the veteran underwent two 
surgeries on her right ankle during service.  

In April 1998 a VA examiner provided a diagnosis of right ankle 
injury.  The veteran complained of having constant pain; she did 
not require the use of crutches, braces or canes.  The right ankle 
had decreased range of motion with 5 degrees dorsiflexion and 5 
degrees plantar flexion.  The veteran also advised that there was 
no fatigue, weakness or lack of endurance. The examiner noted that 
weight bearing was fair and that the veteran walked with a limp.  

A September 23, 1999 VA treatment note indicates that the veteran 
was experiencing instability, pain and swelling in the ankle after 
re-injury in May 1999.  The examiner noted there was a surgical 
scar on the lateral aspect of the lateral malleolus, tenderness on 
palpation, pain with supination and pronation, and slight 
supination deformity.  The veteran was noted to have been fitted 
with an ankle brace for medial and lateral support.  

A November 2000 VA surgical report indicates that the veteran 
underwent lateral ankle reconstruction and right calcaneal 
osteotomy.  The report noted that the veteran would require 
physical therapy post operation.  The veteran was to be placed in 
a short leg cast two weeks post-op and remain non-weight bearing 
for four more weeks.  Then the veteran was to be placed in a 
weight bearing cast and was to be allowed to weight bear 25 
percent the first week and increasing the next four weeks until 
total weight bearing was achieved (around week 10 post surgery) At 
this time veteran was to be placed in a cam walker and be allowed 
to weight bear as tolerated.  

A November 2000 letter from the VA Medical Center advised that the 
veteran had undergone right calcaneal osteotomy and right ankle 
reconstruction, tendon repair, in November 2000.  The author 
anticipated the veteran to be temporarily totally disabled for a 
convalescent period of three months.  

A VA fee basis examination was conducted in May 2001.  The 
veteran's right ankle joint had an abnormal appearance.  There was 
heat, redness, swelling, effusion, abnormal movement, instability 
and stiffness.  The range of motion of the right ankle was that of 
five degrees of dorsiflexion and ten degrees of plantar flexion.  
The veteran was noted to require a brace for stabilization of her 
right ankle.  X-ray studies revealed two screws in the calcaneus 
and two in the lateral calcaneus and anterolateral plate.  There 
was a band of sclerosis in the mid calcaneus.  

The diagnosis was that of residuals of right ankle injury, status 
post reconstruction.  The subjective factors noted included those 
of pain, fatigue, weakness, lack of endurance and incoordination.  
The examiner opined that the veteran appeared unable to perform 
any duties at the time, but indicated that he might be able to 
perform duties which did not require standing or ambulation.  

A July 2001 VA treatment note indicates that the veteran felt that 
the stability of her ankle was much improved.  

In June 2002 the veteran underwent removal of the hardware in her 
right ankle.  The sites were noted to be healing well on follow-up 
in July 2002.  

An additional fee basis examination was conducted in October 2002.  
Upon examination the veteran's gait was abnormal.  She walked with 
a limp and wore an ankle brace.  The right ankle had decreased 
range of motion with 10 degrees of dorsiflexion and 15 degrees of 
plantar flexion.  

The examiner commented that the veteran had some limitation of 
daily activities with difficulty gardening, squatting, standing or 
walking for prolonged periods.  The examiner stated that the 
"veteran [did] have loss of use of the foot such as abnormal gait, 
limited range of motion with pain and tenderness which [was] 
better than if it were amputated or replaced with a prosthesis."  
He noted that she was able to walk, but had a limp and limited 
motion of the ankle.  Paralysis of the popliteal nerve with 
consequent foot drop was not found on examination.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law in November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  The regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the veteran was apprised by letters dated 
in October 1997 and June 2001 of the evidence and information 
necessary to substantiate her claim, the evidence and information 
that she should submit and the assistance that VA would provide to 
obtain evidence and information in support of the claims.  

The Statements of the Case and supplements thereto also informed 
of the veteran of evidence and information necessary to 
substantiate the appellant's claim.  

Therefore, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations as to this matter.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2003).  

Moreover, the veteran's service medical records and VA treatment 
records have been obtained and associated with the claims folders, 
and she has been afforded appropriate VA examinations.  

The VCAA requires only that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Neither the veteran nor her representative has identified any 
other evidence or information that could be obtained to 
substantiate the claim decided herein.  The Board is also unaware 
of any such outstanding evidence or information.  

Therefore, the Board is also satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  Therefore, to decide the appeal at this 
time would not be prejudicial error to the claimant.  


III  Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2003).  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II (2003).  

Ankylosis of an ankle warrants a 20 percent evaluation if it is in 
plantar flexion, at less than 30 degrees. A 30 percent evaluation 
is warranted if the ankylosis is in plantar flexion, between 30 
and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  

A 40 percent evaluation is authorized for ankylosis of an ankle if 
the ankylosis is in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  

Moderate limitation of motion of an ankle warrants a 10 percent 
evaluation; while marked limitation of motion of an ankle warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The veteran's right ankle disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is moderately 
severe and a 30 percent evaluation is warranted if the disability 
is severe.  A note following Diagnostic Code 5284 provides that a 
40 percent evaluation is warranted with actual loss of use of the 
foot.  

Having reviewed the merits of the claim, the Board concludes that 
the veteran's right ankle disability is not shown to warrant the 
assignment of a rating in excess of 30 percent.  In this regard, 
the Board notes that she is not shown to experience ankylosis to 
unfavorable degree.  A higher rating is also unavailable under the 
criteria for limited motion of the ankle.  

Although a rating of 40 percent is warranted where there is actual 
loss of use of the foot, it is noted that the October 2002 fee-
basis examiner specifically noted that the veteran did have loss 
of use of the foot such as abnormal gait, limited range of motion 
with pain and tenderness which was better than if it were 
amputated or replaced with a prosthesis.  



ORDER

An increased rating higher than 30 percent for the service-
connected right ankle disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



